COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:       Scott Richard Pendergraft v. The State of Texas

Appellate case numbers:    01-18-00033-CR & 01-18-00034-CR

Trial court case numbers: 1512987 & 1512988

Trial court:               262nd District Court of Harris County

       This Court’s May 31, 2018 Order had granted the appellant’s alternative motion to
abate these appeals and ordered the district clerk to file a supplemental clerk’s record
with the presentence investigation (“PSI”) report. On June 13, 2018, a supplemental
clerk’s record was filed in each case in this Court attaching the PSI report.


       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
these cases on the Court’s active docket and appellant’s brief, which may be combined
for both appeals, is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 2, 34.5(c)(3), 38.6(a)(1). The State’s appellate brief, if any, is
ORDERED to be filed no later than 30 days from the filing of appellant’s brief. See
TEX. R. APP. P. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually    Acting for the Court
Date: June 19, 2018